Citation Nr: 1518276	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-40 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an undiagnosed illness manifested by joint pain, tingling in the extremities, and short-term memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to May 1994.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2014 decision, the Board denied the Veteran's claim and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a March 2015 Order, the Court granted the motion, vacated the June 2014 Board decision, and remanded the case to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As per the JMR, the record does not currently contain an adequate examination an opinion with regard to the Veteran's claim, particularly with regard to his reported symptom of memory loss.

The August 2012 VA examiner noted symptoms of mild memory loss, but found no objective clinical evidence of disease or pathology related to the Veteran's reported short-term memory loss.  This examiner thought that there may be a correlation between the Veteran's reported symptoms and his alcohol abuse.

The October 2012 VA examiner found no clinical or objective indicators for memory loss; only the Veteran's subjective reports.  This examiner noted that there was no formal assessment of memory or other cognitive functions in the claims file.  He further stated that formal neuropsychological assessment of memory and cognition was needed to provide objective data.  This examiner noted other possible causes of memory loss, including the Veteran's psychiatric conditions (anxiety disorder and depressive disorder) and his history of academic struggles (suggesting developmental difficulties).

Thus, the record contains current subjective, but not objective, evidence of a disability characterized by memory loss and the October 2012 examiner specifically noted that the proper way to obtained objective evidence would be formal neuropsychological assessment; this claim is remanded for that assessment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neuropsychological assessment of memory and cognition to determine the nature and etiology of any current memory loss disability.  The Veteran's claims files must be provided to the examiner.  The examiner is asked to address the following questions:

a.  Do the results of this assessment provide objective evidence of memory loss?

b.  If so, is this memory loss attributable to a diagnosed condition, such as alcoholism, developmental disability, or psychiatric disability?

c.  If the examiner is unable to attribute the Veteran's objective memory loss symptoms to a diagnosed disability, the examiner is asked to determine whether these complaints are symptoms of a chronic disability resulting an undiagnosed illness or a medically unexplained chronic multisymptom illness.

Any opinions provided should be accompanied by a clear rationale.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

